Exhibit 99.1 Saia Reports Third Quarter Earnings per Share of $0.54 JOHNS CREEK, GA. – October 26, 2016 – Saia, Inc. (NASDAQ: SAIA), a leading transportation provider offering multi-regional less-than-truckload (LTL), non-asset truckload, expedited and logistics services, today reported third quarter 2016 financial results. Third Quarter 2016 Compared to Third Quarter 2015 Results • Revenue declined by 0.2% to $316 million • LTL shipments per workday declined by 1.2% • LTL tonnage per workday fell by 2.9% • LTL yield increased 3.7% • Operating ratio of 92.8 compared to 93.7 • Operating income increased 14.1% to $22.6 million • Net income increased 17.4% to $13.8 million • Diluted earnings per share were $0.54 compared to $0.46 “Third quarter operating results reflect our continued pricing discipline and our company-wide efforts aimed at achieving operating efficiencies across all areas of our network.In the quarter we saw year-over-year improvements in dock, city and linehaul productivity,” said Saia President and Chief Executive Officer, Rick O’Dell.“The combination of improved productivity with continued positive pricing actions enabled us to post a 90 basis point improvement in our operating ratio in the third quarter compared to third quarter last year. Rates increased an average of 5.7% on contractual renewals in the quarter and in early October we implemented a general rate increase of 4.9%,” O’Dell added. “Though the economic environment continues to offer only tepid growth, I was encouraged to see our LTL shipment trend turn positive in September for the first time since February,” O’Dell concluded. Financial Position and Capital Expenditures Total debt was $94.2 million at September 30, 2016 and inclusive of the cash on-hand, net debt to total capital was 16.6% compared to 15.6% at September 30, 2015.Net capital expenditures, including equipment financed with capital leases, in the year-to-date period through September were $142.5 million compared to $114.4 million in the first nine months of 2015. Conference Call Management will hold a conference call to discuss quarterly results today at 10:00 a.m. Eastern Time. To participate in the call, please dial 800-499-4035 or 416-204-9269 referencing conference ID #3198861.Callers should dial in five to ten minutes in advance of the conference call.This call will be webcast live via the Company web site at www.saiacorp.com.A replay of the call will be offered two hours after the completion of the call through December 21, 2016 at 1:00 p.m. Eastern Time.The replay will be available by dialing 1-888-203-1112 or 719-457-0820. Saia, Inc. (NASDAQ: SAIA) offers customers a wide range of less-than-truckload, non-asset truckload, expedited and logistics services.With headquarters in Georgia, Saia LTL Freight operates 148 terminals in 34 states.For more information on Saia, Inc. visit the Investor Relations section at www.saiacorp.com. The Securities and Exchange Commission encourages companies to disclose forward-looking information so that investors can better understand the future prospects of a company and make informed investment decisions. This news release contains these types of statements, which are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “may,” “plan,” “predict,” “believe,” “should” and similar words or expressions are intended to identify forward-looking statements. Investors should not place undue reliance on forward-looking statements and the Company undertakes no obligation to publicly update or revise any forward-looking statements. All forward-looking statements reflect the present expectation of future events of our management as of the date of this news release and are subject to a number of important factors, risks, uncertainties and assumptions that could cause actual results to differ materially from those described in any forward-looking statements. These factors, risks, assumptions and uncertainties include, but are not limited to, (1) general economic conditions including downturns in the business cycle; (2) effectiveness of Company-specific performance improvement initiatives, including management of the cost structure to match shifts in customer volume levels; (3) the creditworthiness of our customers and their ability to pay for services; (4) failure to achieve Saia, Inc. Third Quarter 2016 Results Page 2 acquisition synergies; (5) failure to operate and grow acquired businesses in a manner that supports the value allocated to these acquired businesses, including their goodwill; (6) economic declines in the geographic regions or industries in which our customers operate; (7) competitive initiatives and pricing pressures, including in connection with fuel surcharge; (8) loss of significant customers; (9) the Company’s need for capital and uncertainty of the credit markets; (10) the possibility of defaults under the Company’s debt agreements (including violation of financial covenants); (11) possible issuance of equity which would dilute stock ownership; (12) integration risks; (13) the effect of litigation including class action lawsuits; (14) cost and availability of qualified drivers, fuel, purchased transportation, real property, revenue equipment and other assets; (15) governmental regulations, including but not limited to Hours of Service, engine emissions, the “Compliance, Safety, Accountability” (CSA) initiative, compliance with legislation requiring companies to evaluate their internal control over financial reporting, Homeland Security, environmental regulations and the Food and Drug Administration; (16) changes in interpretation of accounting principles; (17) dependence on key employees; (18) inclement weather; (19) labor relations, including the adverse impact should a portion of the Company’s workforce become unionized; (20) terrorism risks; (21) self-insurance claims and other expense volatility; (22) cost and availability of insurance coverage; (23) increased costs of healthcare and prescription drugs, including as a result of healthcare reform legislation; (24) social media risks; (25) cyber security risk; (26) and other financial, operational and legal risks and uncertainties detailed from time to time in the Company’s SEC filings.As a result of these and other factors, no assurance can be given as to our future results and achievements.A forward looking statement is neither a prediction nor a guarantee of future events or circumstances and those future events or circumstances may not occur. # # # CONTACT: Saia, Inc. Doug Col dcol@saia.com Saia, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Amounts in thousands) (Unaudited) September 30, 2016 December 31, 2015 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT: Cost Less: accumulated depreciation Net property and equipment OTHER ASSETS Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Wages and employees' benefits Other current liabilities Current portion of long-term debt Total current liabilities OTHER LIABILITIES: Long-term debt, less current portion Deferred income taxes Claims, insurance and other Total other liabilities STOCKHOLDERS' EQUITY: Common stock 25 25 Additional paid-in capital Deferred compensation trust ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ Saia, Inc. and Subsidiaries Consolidated Statements of Operations For the Quarters and Nine Months Ended September 30, 2016 and 2015 (Amounts in thousands, except per share data) (Unaudited) Third Quarter Nine Months OPERATING REVENUE $ OPERATING EXPENSES: Salaries, wages and employees' benefits Purchased transportation Fuel, operating expenses and supplies Operating taxes and licenses Claims and insurance Depreciation and amortization Operating loss, net Total operating expenses OPERATING INCOME NONOPERATING EXPENSES (INCOME): Interest expense Other, net ) 46 ) ) Nonoperating expenses, net INCOME BEFORE INCOME TAXES Income tax expense NET INCOME $ Average common shares outstanding - basic Average common shares outstanding - diluted Basic earnings per share $ Diluted earnings per share $ Saia, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2016 and 2015 (Amounts in thousands) (Unaudited) Nine Months OPERATING ACTIVITIES: Net cash provided by operating activities $ $ Net cash provided by operating activities INVESTING ACTIVITIES: Acquisition of business, net of cash received – ) Acquisition of property and equipment ) ) Proceeds from disposal of property and equipment Net cash used in investing activities ) ) FINANCING ACTIVITIES: Repayment of long-term debt ) ) Borrowing of revolving credit agreement, net ) ) Proceeds from stock option exercises Other financing activity ) ) Net cash used in financing activities ) ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ NON-CASH ITEMS: Equipment financed with capital leases $ $ Saia, Inc. and Subsidiaries FinancialInformation For the Quarters Ended September 30, 2016 and 2015 (Unaudited) Third Quarter Third Quarter % Amount/Workday % Change Change Workdays 64 64 Operating ratio % % Tonnage (1) LTL ) ) TL ) ) Shipments (1) LTL ) ) TL 26 27 ) ) Revenue/cwt. (2) LTL $ $ TL $ $ ) Revenue/shipment (2) LTL $ $ TL $ $ ) Pounds/shipment LTL ) TL Length of Haul (3) In thousands Revenue does not include the adjustment required for financial statement purposes in accordance with the Company's revenue recognition policy and other revenue. In miles
